LOWELL, District Judge.
Courts of admiralty are not very severe with seamen who happen to get drunk once or twice, especially if they are off duty. But the first officer has a much higher responsibility than the crew, and must be proportionally careful in his conduct; and if he fails when left in command of the ship, the master is justified in visiting such an offence with a severe punishment In this case, to discharge the libel-lant at a port where he could readily obtain employment or a passage home, does not seem to me too harsh. The wages were paid in full, and no damages for the dismissal are to be recovered.
I hold the master to be wrong in sending the mate on shore at night in a condition in which he was wholly incapable of taking care of himself; for he was quiet, or at least was fully under control and could have been kept in his room, and the vessel was not to sail until the tide should serve in the morning. A master must exercise self-control and even forbearance, and must punish his men in a mode which will work them no unnecessary injury. So far as the clothes are concerned I consider him to have acted at his peril. Decree accordingly.